Citation Nr: 0907328	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-32 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Timeliness of the April 2004 Notice of Disagreement with 
the denial of entitlement to service connection for cause of 
death.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service with the United States 
Army from January 1956 to January 1976.

The Veteran and the appellant were married in December 1960, 
and remained married until the time of  the Veteran's death 
in November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 Decision Review Officer 
Decision by the Buffalo, New York, Regional Office (RO) that 
denied the appellant's claim for service-connected cause of 
death.

The Board observes that the appellant remarried in November 
2000, when she was 56 years old; there exists, therefore, a 
question as to whether the appellant is eligible for DIC 
benefits as a surviving spouse.  The issue of eligibility for 
DIC benefits is referred to the RO for settlement before 
proceeding with the remanded issue in this case.

In March 2007, this case was stayed pursuant to Chairman's 
Memorandum No. 01-06-24 (September 21, 2006), based on the 
potential effect of the decision by the United States Court 
of Appeals for Veterans Claims in Haas v. Nicholson, No. 04-
491 (U.S. Vet. App. August 16, 2006).  The decision dealt 
with a claim for service connection based on exposure to 
herbicides in which the only evidence of exposure was service 
on a vessel off the shore of Vietnam.  The stay was lifted by 
Chairman's Memorandum No. 01-09-03 (January 22, 2009), 
following the denial of certiorari by the United States 
Supreme Court in the appeal of the Haas matter.  See Haas v. 
Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
Subsequently, this appeal returned to active status on the 
Board's docket.

The issue of service connection for cause of death is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The appellant specifically stated in her March 1996 claim 
that she was not claiming service connection for cause of 
death.  No rating decision denying service connection for 
cause of death was issued by the RO until January 2006.


CONCLUSION OF LAW

No case or controversy over the timeliness of a Notice of 
Disagreement filed in April 2004 exists, and thus the issue 
must be dismissed as moot.  38 U.S.C.A. §§ 511, 5100, 5101, 
5104, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The application for, and granting of, benefits under Title 38 
of the United States Code and Title 38 of the Code of Federal 
Regulations follows a particular procedural framework.  
Initially, a "claimant", under 38 U.S.C.A. § 5100, "means 
any individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary [of the 
Department of Veterans Affairs]."  After a claim is made, 
the Secretary makes a decision on that claim, 38 U.S.C.A. 
§ 511, usually in the form of a rating decision, and notice 
is provided to the claimant, including an explanation of the 
procedure for obtaining review of the decision.  38 U.S.C.A. 
§ 5104(a).  The notice must include a statement of the 
reasons for the decision, and a summary of the evidence 
considered by the Secretary.  38 U.S.C.A. § 5104(b).  In 
order to appeal the decision, a Notice of Disagreement (NOD) 
must be filed.  The time frame in which an NOD must be filed 
only begins to run from the time that the Secretary mails 
proper notice to the claimant.  38 C.F.R. § 20.302(a).  A 
proper appeal to the Board of Veterans' Appeals consists of a 
timely filed NOD in writing, and after a Statement of the 
Case (SOC) has been furnished by the RO, a timely filed 
substantive appeal by the appellant. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200.

The Veteran died in November 1995.  In March 1996, the 
claimant filed an application for Dependency and Indemnity 
Compensation (DIC), Death Pension, and Accrued Benefits.  The 
application form asks, "Are you claiming service connection 
for cause of death?"  The claimant marked the box labeled 
"NO", indicating that she was not seeking service 
connection for the cause of death.

In May 1996, the RO sent a letter to the appellant informing 
her that her claim for non-service-connected death pension 
was granted.  The letter also included the statement that, 
"as there was no evidence to show that  the Veteran's death 
was service connected . . . we have denied your implied 
claims for service connected death benefits . . . ."  No 
rating decision was issued at that time as to service 
connection.  It is not clear why the RO implied a claim for 
service connection when the appellant clearly indicated that 
she was not seeking it.

In February 2004, the appellant submitted a new claim for DIC 
benefits.  On this form, she indicated she was claiming that 
the cause of death was due to service, "to include due to 
Agent Orange".  The RO responded in March 2004, informing 
her that service connection for cause of death was denied in 
1996, and that her appeal period had expired.  The appellant 
then filed an April 2004 "notice of disagreement to VARO 
rating decision".  As of April 2004, a rating decision had 
still not been issued by the RO on the service connection 
issue.  A Statement of the Case (SOC) was issued by the RO in 
August 2004, in which it was determined that the "[t]ime 
limit for filing a Notice of Disagreement with denial of DIC 
benefits has expired."  Also in August 2004, a Deferred 
Rating Decision was issued, indicating that service 
connection for the cause of death was a reopened claim.  In 
response to the SOC, the appellant filed a VA Form 9 Appeal 
in August 2004.  

Eventually, in January 2006, a rating decision was issued 
denying service connection for cause of death.

The Board finds that the appellant specifically stated in her 
March 1996 claim that she was not claiming service connection 
for cause of death.  As no rating decision denying service 
connection for cause of death was issued by the RO until 
January 2006, a "Notice of Disagreement" filed in April 
2004 could have no bearing on an appeal of that issue.  Thus, 
no case or controversy over the timeliness of a Notice of 
Disagreement filed in April 2004 exists, and the issue 
concerning the timeliness of that April 2004 NOD must be 
dismissed, as it is moot.

ORDER

The issue of timeliness of the April 4, 2004 "Notice of 
Disagreement" is dismissed.


REMAND

In January 2006, the RO issued a Decision Review Officer 
(DRO) Decision, as well as a Supplemental Statement of the 
Case (SSOC), both denying service connection for the cause of 
death.  In July 2006, the appellant's representative 
submitted a statement in lieu of a VA Form 646, disagreeing 
with the January 2006 DRO Decision and SSOC.  

Based on the record before the Board, it appears, despite an 
earlier SOC and various communications by the RO to the 
appellant, no rating decision denying service connection for 
the cause of death was promulgated until January 2006.  As 
the July 2006 statement by the appellant's representative was 
filed within one year of the date notice of the January 2006 
rating decision was provided and indicated disagreement with 
that decision, the Board will treat the statement as a Notice 
of Disagreement, as that is the liberal reading of most 
benefit to the claimant.  

A Statement of the Case has not been issued by the RO after 
receipt of the appellant's NOD.  The Board is thus required 
to remand this issue to the RO for issuance of a SOC.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that VCAA notice addressing the effect 
of the presumptions based on exposure to herbicides in 
Vietnam, 38 C.F.R. §§ 3.307, 3.309, has not yet been provided 
to the appellant.  Proper notice must be sent to the 
appellant prior to adjudication of her claim.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and decisions 
by the United States Court of Appeals for 
Veterans Claims (Court) (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)) as to her claim for service 
connection for cause of death, including 
notice of the presumptions based on 
herbicide exposure, addressed by 38 C.F.R. 
§§ 3.307, 3.309.

2.  The RO should develop the appellant's 
claim for entitlement to service connected 
cause of death.  The RO should then issue 
an appropriate Statement of the Case on 
the issue of entitlement to service 
connected cause of death.  The appellant 
should be notified that if she wants to 
appeal, she has to submit a substantive 
appeal within 60 days of the SOC.  If, and 
only if, the appellant completes her 
appeal by filing a timely substantive 
appeal on the aforementioned issues should 
these claims be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


